Citation Nr: 1705454	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to April 13, 2012 for the grant of entitlement to service connection for prostate cancer, to include urinary incontinence.

2.  Entitlement to an effective date prior to April 13, 2012 for the grant of entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  On January 21, 2010, the RO received the Veteran's original claim of entitlement to service connection for prostate cancer; the claim was not adjudicated by the RO until the September 2012 rating decision.

2.  On April 13, 2012, the RO received the Veteran's original claim of entitlement to service connection for disabilities associated with Agent Orange exposure, which were subsequently identified as diabetes mellitus and prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 21, 2010, but no earlier, for the grant of service connection for prostate cancer, to include urinary incontinence, have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.156(c), 3.303, 3.304, 3.400(q) (2016).

2.  The criteria for an effective date prior to April 13, 2012 for the grant of service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.1, 3.303, 3.400(q) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all pertinent available service treatment records and VA and private treatment records identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

II. Legal Criteria

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2014); 38 C.F.R. § 3.1(p) (2016).  In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The date of receipt shall be the date on which a claim, information or evidence was received by VA. 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(c) (2016).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2016).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. 
§ 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2016).

In a September 2012 rating decision, claims of entitlement to service connection for prostate cancer and diabetes mellitus were granted on the basis that the disabilities were presumptive to herbicide exposure.  The record reflects that the Veteran's ship, the U.S.S. Holder was in the inland waterways of Vietnam during his service, and so he is presumed to have been exposed to herbicides.  The effective date assigned for service connection for each disability was April 13, 2012.  The Veteran argues that he is entitled to an effective date in January 2012 as that was the date his ship, the U.S.S. Holder was added to the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, located at http://www.publichealth.va.gov/exposures/agentorange/locations/blue-water-veterans.asp.

However, when the Veteran's ship was designated as a ship associated with herbicide exposure has no bearing on the instant claims, as it establishes entitlement to the presumption of herbicide exposure, not the exposure itself.  The presumption merely relieves the Veteran of the need to offer evidence that the exposure to herbicides occurred.  Thus, the controlling factor is when the Veteran filed his claims.  
  
With regard to the claim for prostate cancer, there is a copy of an electronically filed claim for service connection for prostate cancer of record.  This document was not a completed application for benefits, and so, is an informal claim.  While there is a VARO date stamp on the document indicating that it was received in June 2013, there is also an electronic date stamp with confirmation number that shows that the submission was received electronically on January 21, 2010 by the Buffalo VA Regional Office.  Thus, it appears that the Veteran mailed a hard copy of the submission in June 2013, but that the original claim was received in January 2010.  

This claim was not adjudicated by the RO.  The Veteran indicates in his April 2013 VA Form 9 that he received VA correspondence on the claim that was dated January 25, 2010, but that document is not in the record before the Board.  The Veteran did not follow the January 2010 submission with a completed application for benefits; however without a copy of the January 2010 correspondence to the Veteran, the Board cannot be certain that an application form was forwarded to him as required.  Consequently, even though over a year passed between the January 2010 submission and the formal application for benefits, the Board determines that the January 2010 claim was still active as of the September 2012 rating decision.  

Private treatment records show that the Veteran underwent a biopsy of the prostate in December 2009 and was advised of the prostate cancer diagnosis in January 2010.  Thus, the Veteran met the criteria for a current disability of prostate cancer in January 2010.  In light of these facts, the Board grants an effective date of January 21, 2010, but no earlier, for the grant of entitlement to service connection for prostate cancer. 

With regard to the claim for service connection for diabetes mellitus, however, an effective date prior to April 13, 2012 cannot be granted.  The January 2010 claim explicitly states that it concerns prostate cancer.  There is no mention of diabetes mellitus.  Moreover, private treatment records show that diabetes mellitus was diagnosed with diabetes mellitus in September 2011; therefore, it is unlikely that that Veteran would have filed a claim almost two years earlier for that disability.  

Further, to reiterate, when the Veteran's ship was designated as a ship associated with herbicide exposure has no bearing on the effective date for service connection.  Moreover, even if the list was to be construed as establishing entitlement, regulations are clear that the effective date is to be the later of the two dates, which here is the date of claim.  Consequently, the effective date of April 13, 2012 for the grant of entitlement to service connection for diabetes mellitus type II is correct, and an earlier effective date must be denied.  


ORDER

Entitlement to an effective date of January 21, 2010, but no earlier, for the grant of entitlement to service connection for prostate cancer, to include urinary incontinence, is granted.

Entitlement to an effective date prior to April 13, 2012 for the grant of entitlement to service connection for diabetes mellitus type II is denied.




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


